Case: 13-60756       Document: 00512734962         Page: 1     Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                     No. 13-60756
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                        August 15, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                  Plaintiff - Appellee

v.

LEONEL LUJAN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:11-CR-11-6


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Leonel Lujan was convicted, pursuant to a conditional guilty plea, of both
conspiring to possess, with intent to distribute, powder cocaine and conspiring
to conduct financial transactions involving the proceeds of unlawful activity.
He contends the district court erred in denying his motion to suppress the
evidence seized as a result of a traffic stop.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-60756   Document: 00512734962     Page: 2   Date Filed: 08/15/2014


                                No. 13-60756

      In late 2010, Drug Enforcement Administration (DEA) Agents in
Mississippi, acting without a warrant, placed a GPS tracking device on Lujan’s
truck. When they learned he would be traveling from Memphis toward Texas
and would likely be carrying a large amount of money, the Agents relayed
information about the truck to authorities in Arkansas. After speaking with a
DEA Agent a few days after the GPS had been installed, an Arkansas state
trooper saw Lujan pass him and cross over the fog line. The state trooper
stopped Lujan for this violation. Lujan consented to a search of the truck; he
then agreed to follow the state trooper to a garage where the truck could be
examined more closely. At the garage, a hidden compartment in the motor was
found, containing packages of currency.
      Concerning Lujan’s above-referenced suppression motion, the district
court ruled in 2012: the DEA Agents in Mississippi, acting without a warrant,
violated the Fourth Amendment by placing a GPS tracking device on Lujan’s
truck, relying on United States v. Jones, 132 S. Ct. 945, 949 (2012); and the
good-faith exception to the exclusionary rule did not apply. Nevertheless, the
court ruled that, as a result of the independent-source doctrine (permitting
introduction of unlawfully discovered evidence when police acquired evidence
through distinct, untainted source), the evidence would not be suppressed
because the state trooper initiated a legal stop after determining a traffic
violation had occurred. See United States v. Patel, 485 F. App’x 702, 710 (5th
Cir. 2012) (citing United States v. Grosenheider, 200 F.3d 321, 327 (5th Cir.
2000)). The court also concluded: the state trooper’s subsequent actions were
reasonably related in scope to the circumstances justifying the stop; the stop
was not longer than necessary; the trooper’s reasonable suspicion was elevated
to probable cause; and voluntary consent was obtained.




                                      2
    Case: 13-60756      Document: 00512734962     Page: 3   Date Filed: 08/15/2014


                                  No. 13-60756

      As stated, Lujan contends the district court erred in denying his motion
to suppress; specifically, he claims: installing the GPS device was an illegal
search, not subject to the independent-source doctrine; and he did not commit
a traffic violation. (In his reply brief, he also disputes application of the good-
faith exception, as urged here by the Government and discussed infra.)
      In considering the denial of a motion to suppress evidence, we review
“factual findings for clear error and the ultimate constitutionality of law
enforcement action de novo”. United States v. Robinson, 741 F.3d 588, 594 (5th
Cir. 2014).   The evidence is viewed in the light most favorable to the
Government as the prevailing party, and “we may affirm the district court’s
decision on any basis established by the record”. See United States v. Pack,
612 F.3d 341, 347 (5th Cir. 2010).
      As the Government contends, the district court’s determination that the
good-faith exception to the exclusionary rule did not apply is erroneous in the
light of our court’s post-Jones decision in United States v. Andres, 703 F.3d 828,
834–35 (5th Cir.), cert. denied, 133 S. Ct. 2814 (2013) (holding that, “[i]n
December 2009, it was objectively reasonable for agents operating within the
Fifth Circuit to believe that warrantless GPS tracking was permissible under
circuit precedent”.). “[S]earches conducted in objectively reasonable reliance
on binding appellate precedent are not subject to the exclusionary rule.” Davis
v. United States, 131 S. Ct. 2419, 2423–24 (2011). Accordingly, for this pre-
Jones GPS installation, the good-faith exception to the exclusionary rule
applies. Id. at 2434.
      Lujan challenges the district court’s determination that the state trooper
had an independent basis for stopping the truck. He asserts the placement
and use of the GPS, a Fourth Amendment violation, was inextricably
intertwined with the traffic stop as the trooper would not have been looking for



                                        3
       Case: 13-60756   Document: 00512734962    Page: 4   Date Filed: 08/15/2014


                                  No. 13-60756

his vehicle absent the information gained from the device. In view of our
holding that the good-faith exception applies, we need not decide “whether the
[evidence sought to be suppressed] is derived from the GPS search,” as “the
officers acted in reasonable reliance on circuit precedent”. Andres, 703 F.3d at
834.
        Additionally, Lujan claims he did not commit a traffic violation and,
therefore, the state trooper did not have the requisite reasonable suspicion to
stop him. The constitutionality of a traffic stop is analyzed using the standards
for investigative detention provided in Terry v. Ohio, 392 U.S. 1 (1968). United
States v. Sanchez-Pena, 336 F.3d 431, 436–37 (5th Cir. 2003). We must first
determine “whether the stop of the vehicle was justified at its inception”.
United States v. Macias, 658 F.3d 509, 517 (5th Cir. 2011). “An officer may
stop a motorist for a traffic violation even if, subjectively, the officer’s true
motive is to investigate unrelated criminal offenses.” Sanchez-Pena, 336 F.3d
at 437 (footnote omitted). However, the legal justification for the stop must be
objectively grounded. United States v. Lopez-Valdez, 178 F.3d 282, 288 (5th
Cir. 1999). If the claimed traffic violation, forming the basis for a stop, was in
fact not a state-law violation, then there was no objective basis justifying the
stop. United States v. Miller, 146 F.3d 274, 279 (5th Cir. 1998).
        The state trooper testified that Lujan’s truck was outside the fog line
when it passed his location.      Although Lujan contends this testimony is
unreliable, the court implicitly deemed the testimony credible. Where, as here,
the “denial of a suppression motion is based on live oral testimony”, the clearly
erroneous standard is particularly deferential “because the judge had the
opportunity to observe the demeanor of the witnesses”. United States v. Gibbs,
421 F.3d 352, 357 (5th Cir. 2005) (citation and internal quotation marks
omitted). Lujan has not established the requisite clear error.



                                        4
    Case: 13-60756    Document: 00512734962      Page: 5   Date Filed: 08/15/2014


                                 No. 13-60756

      Finally, Lujan claims that merely traveling on the fog line is not a
violation of Arkansas law. This argument is inapposite because the court
credited the state trooper’s testimony that Lujan’s vehicle had crossed the fog
line, which is a violation of Arkansas law. See Ark. Code Ann. § 27-51-302(1);
United States v. Pulliam, 265 F.3d 736, 739 (8th Cir. 2001); Bedsole v. State,
290 S.W.3d 607, 608 (Ark. Ct. App. 2009). In view of the foregoing, Lujan has
failed to show the court erred in ruling the stop was justified.
      AFFIRMED.




                                        5